DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Objections	3
III. Claim Rejections - 35 USC § 112	3
A. Claim 12 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.	3
B. Claims 1, 2, 4, 6, and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	5
IV. Claim Rejections - 35 USC § 103	6
A. Claims 1, 2, 4, 6, 8-11, 13, 15, 16, 18, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0087104 (“Lee”) in view of US 2015/0132909 (“Choi”).	6
V. Response to Arguments	17
Conclusion	18


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Objections
Claims 21 and 25 are objected to because of the following informalities:  
In the preamble of claim 21, re-insert the word “semiconductor” before the word “device” for consistency with claim 8 from which it depends as well as with all of the other claims depending from claim 8 which state “The semiconductor of claim 8”.
In either line 1 or line 2 of claim 25 remove the word “wherein” to remove repetition of the same word.
Appropriate correction is required.

III. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
A. Claim 12 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 12 was amended, as follows:
12. (Currently Amended) The semiconductor device of claim 10, wherein: 
along a first cross-sectional plane, the first epitaxial layer and the second epitaxial layer form a substantially planar top surface and the third epitaxial layer is disposed on the substantially planar top surface; and 
[2] along a second cross-sectional plane, the third epitaxial layer extends into the second epitaxial layer.
Applicant fails to indicate any written description of the above features from the written specification.  As such, Examiner presumes that Applicant has pulled the above features from the elected species shown in Figs. 14A-14B.  Examiner respectfully submits that Applicant has mischaracterized its own figures.  
First, in this regard, Fig. 2 of the Instant Application shows the cross-sections shown in Figs. 14A and 14B.  The diamond shape of the third epitaxial layer 238 is the result of the first 260 and second 236 epitaxial layers being non-planar, as evidenced by Figs. 9A-9B to 10A-10B- not to mention Fig. 14B, which shows that the first and second epitaxial layers form a V-shaped groove for a top surface rather than the “planar top surface” claimed (said “planar top surface” configuration being shown in Figs. 11A-11B to 12A-12B but, then, still not possessing the feature of the third epitaxial layer 246 extending “into the second epitaxial layer 236” as required by claim 12 as amended).   
Second, there is no manner by which the diamond shape of the third epitaxial layer 238 or the sloped top surfaces formed by the first 260 and second 236 epitaxial layers, shown in Fig. 14B, when viewed at a 90-degree rotation from that shown in Fig. 14B, i.e. that view shown in Fig. 14A has either (1) a “substantially planar top surface” formed by the first 260 and second 236 epitaxial layers since the top surface is configured as a V-shaped groove (supra), or (2) a “third epitaxial layer 238 disposed on the “substantially planar top surface”, since no such planar top surface exists.  The portion of the diamond-shaped, third epitaxial layer 238 shown in sloped facet of the diamond—not a planar portion touching a planar surface of the first 260 and second 236 epitaxial layers.
As such, this claim introduced new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
B. Claims 1, 2, 4, 6, and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 recites the following features,
the first layer and the second layer include the same dopant species while the second layer and the third layer include different dopant species, 
wherein the first layer and the second layer are doped with a first dopant,
the third layer is doped with a second dopant,
Because each of the first and second layers includes “the same dopant species” and “a first dopant”, it is unclear whether the “a first dopant” and “the same dopant species” are intended to refer to the same dopant or to different dopants.  
Similarly, because each of the second and third layers includes “different dopant species” and the third layer includes “a second dopant”, it is unclear whether the “a second dopant” and the “different dopant species” are intended to refer to the same dopant or to different dopants.  
Claims 2, 4, 6, and 22 include the same features as claim 1 by dependency and are, consequently, indefinite for the same reasons.  


IV. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1, 2, 4, 6, 8-11, 13, 15, 16, 18, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0087104 (“Lee”) in view of US 2015/0132909 (“Choi”).
Claim 1 reads,
1. (Currently Amended) A semiconductor device, comprising: 
[1] a fin over a substrate; 
[2] a gate structure over the fin; and 
[3] an epitaxial source/drain feature over the fin and adjacent to the gate structure, 
wherein 
[4a] the epitaxial source/drain feature includes 
[4b] a first layer over the fin, 
[4c] a second layer over the first layer, and 
[4d] a third layer over and in direct contact with the first layer and the second layer, 
[5] the first layer and the second layer include the same dopant species while the second layer and the third layer include different dopant species, 
first layer and the second layer are doped with a first dopant,
[7] the third layer is doped with a second dopant,
[8] an atomic weight of the second dopant is greater than an atomic weight of the first dopant,
[9] the third layer having a uniform composition, and
[10] the first dopant is boron.  

With regard to claim 1, Lee discloses, generally in Figs. 1A, 1B, and 2,
1. (Currently Amended) A semiconductor device, comprising: 
[1] a fin AP over a substrate 100 [¶¶ 59-60]; 
[2] a gate structure GS [¶ 60] over the fin AP; and 
[3] an epitaxial source/drain feature 118 [¶¶ 65, 71] over the fin AP and adjacent to the gate structure GS, 
wherein 
[4a] the epitaxial source/drain feature 118 includes 
[4b] a first layer EP1 over the fin AP [¶¶ 66-69; Fig. 2], 
[4c] a second layer EP2 over the first layer EP1 [¶¶ 66-69; Fig. 2], and 
[4d] a third layer EP3 over and in direct contact with the first layer EP1 and the second layer EP2 [¶¶ 66-70; Fig. 2], 
[5] the first layer EP1 and the second layer EP2 include the same dopant species [i.e. boron] …  
[6] the first layer EP1 and the second layer EP2 are doped with a first dopant [i.e. boron; ¶ 68],
[7] the third layer is doped … [i.e. with boron; ¶ 68],
[8] … [not taught] … 
[9] the third layer EP3 having a uniform composition [of SiGe and boron at least because of the epitaxial growth of the boron-doped SiGe; ¶¶ 68, 79, 97], and
[10] the first dopant is boron [¶ 68, supra].  

With regard to feature [4b] of claim 1, it is noted that the Figs. 14A-14B and 16B of the Instant Application showing the elected species, shows that the first epitaxial layer 234 or 260 is formed in a recess or trench 232 formed in the fin 210 as shown in, e.g., Figs. 6A-6B, 7A-7B, 9A-9B (Instant Application: p. 8 et seq., ¶¶ 25, 26, 30, 32).  As such, it is consistent with the Instant Application for the claim feature requiring the “first [epitaxial] layer” to be positioned “over the fin,” to be interpreted as being positioned “over” a trench or recess within a fin, as is the configuration in the Instant Application and in Lee. 
This is all of the features of claim 1 disclosed in Lee.

With regard to features [5] and [7]-[9] of claim 1 and claim 6,
[5] … while the second layer and the third layer include different dopant species, 
[7] the third layer is doped with a second dopant,
[8] an atomic weight of the second dopant is greater than an atomic weight of the first dopant,
[9] the third layer having a uniform composition, and
6. (Previously Presented) The semiconductor device of claim 1, wherein the second dopant is carbon.  
Lee discloses that the first dopant is boron (Lee: ¶ 68, supra).  Lee does not disclose that the claimed “third layer” EP3 is doped with a different species than that in the “second layer” EP2 (feature [5]) or (2) doped with a second dopant that is different from the first dopant, said second dopant having a greater atomic weight than the first dopant [boron]”.  
Choi, like Lee, is drawn to a finFET that may be a PMOS (Choi: Figs. 1A-1D; ¶¶ 67, 81).  Also like Lee, Choi includes a source/drain structure, i.e. “impurity-doped patterns 132a, 132b”, made of epitaxially-grown, boron-doped SiGe layers (Choi: ¶¶ 80-81).  Choi further teaches that 132a and 132b may further include carbon (C) in order to prevent or decrease diffusion of the boron” (Choi: ¶ 81, last sentence; emphasis added).  Because the “impurity-doped patterns” 132a, 132b are epitaxially grown (Choi: ¶ 80), the boron and carbon dopants are included during the growth and the composition is uniform throughout, as required by feature [9] of claim 1.  Even with the alternative, plasma-doping method, Choi explains that composition of the dopants in the impurity-doped patterns 132a, 132b are “uniform” at the sidewalls and in the “Z-direction”, i.e. the thickness or height (Choi: ¶ 79; Fig. 1A).  
Inasmuch as the major volume of the source/drain structure in Lee is the third epitaxial layer EP3, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include carbon along with the boron during the epitaxial growth of the SiGe, in order to decrease or prevent the diffusion of boron from the source/drain structure, as taught in Choi.  As such, Choi may be seen as an improvement to Lee, in this aspect.  (See MPEP 2143.)
So modified, the claimed “third layer” EP3 of Lee includes a second dopant (i.e. carbon: atomic weight of about 12) as required by feature [7] of claim 1, which (1) is different from boron, as required by feature [5] of claim 1, (2) has a higher atomic weight than that of the first dopant (i.e. boron: atomic weight of about 11), as required by feature [8] of claim 1 and claim 6, and (3) has a uniform composition, as required by feature [9] of claim 1.
This is all of the features of claims 1 and 6. 

With regard to claim 2, Lee further discloses,
2. (Currently Amended) The semiconductor device of claim 1, wherein a first concentration of the first dopant [i.e. boron] in the first layer EP1 is less than a second concentration of the first dopant in the second layer EP2 [¶ 68: “a boron concentration of the second epitaxial layer EP2 may range from 1×1021 to 5×1021 atom/cm3 and a boron concentration of the first epitaxial layer EP1 may range from 1×1018 to 1×1019 atom/cm3.”].  

With regard to claim 4, Lee modified according to Choi to include carbon in the third epitaxial layer EP3 further teaches,
4. (Currently Amended) The semiconductor device of claim 1, wherein the first layer EP1 and the second layer EP2 are doped with the first dopant [i.e. boron] but not the second dopant [i.e. carbon]. 

With regard to claim 22, Lee further discloses,
22. (Previously Presented) The semiconductor device of claim 1, wherein the first layer EP1, the second layer EP2, and the third layer EP3 each include silicon germanium [¶¶ 67-68].

Claims 8 and 24 read,
8. (Currently amended) A semiconductor device, comprising: 
[1] a semiconductor fin protruding from a substrate; 
[2]2 4845-7420-9767 v.1Serial No.: 16/725,802Docket No. 2017-2724/24061.3671US02a metal gate stack disposed over a channel region of the semiconductor layer fin; and 
[3] a source/drain feature disposed in the semiconductor layer fin and adjacent to the metal gate stack, 
[4a] wherein the source/drain feature includes 
[4b] a first epitaxial layer, 
[4c] a second epitaxial layer disposed over the first epitaxial layer, and 
[4d] a third epitaxial layer disposed over and in direct contact with the first epitaxial layer and the second epitaxial layer, 
further wherein
the first epitaxial layer, the second epitaxial layer, and the third epitaxial layer include a same semiconductor alloy material, 
[6a] the second epitaxial layer and the third epitaxial layer include different dopants, 
[6b-1] wherein the different dopants include 
[6b-2] a first dopant in the semiconductor alloy material of the second epitaxial layer and 
[6b-3] a second dopant in the semiconductor alloy material of the third epitaxial layer, and 
[7] the first dopant has a first atomic weight, the second dopant has a second atomic weight, and the second atomic weight is greater than the first atomic weight.
24. (Currently Amended) The semiconductor device of claim 8, wherein the first dopant is boron and the second dopant is carbon.

With regard to claims 8 and 24, Lee discloses,
8. (Currently amended) A semiconductor device, comprising: 
[1] a semiconductor fin AP protruding from a substrate 100 [¶¶ 59-60]; 
[2]2 4845-7420-9767 v.1Serial No.: 16/725,802Docket No. 2017-2724/24061.3671US02a metal gate stack GS [¶¶ 61, 62, 103] disposed over a channel region [¶ 71] of the semiconductor fin AP; and 
[3] a source/drain feature 118 [¶¶ 65, 71] disposed in the semiconductor layer fin AP and adjacent to the metal gate stack GS, 
[4a] wherein the source/drain feature 118 includes 
[4b] a first epitaxial layer EP1 [¶¶ 66-69; Fig. 2], 
[4c] a second epitaxial layer EP2 disposed over the first epitaxial layer EP1 [¶¶ 66-69; Fig. 2], and 
[4d] a third epitaxial layer EP3 disposed over and in direct contact with the first epitaxial layer EP1 and the second epitaxial layer EP2 [¶¶ 66-70; Fig. 2], and
further wherein
the first epitaxial layer EP1, the second epitaxial layer EP2, and the third epitaxial layer EP3 include a same semiconductor alloy material [i.e. SiGe: ¶¶ 67-68], 
[6a] the second epitaxial layer EP2 and the third epitaxial layer EP3 include … dopants [i.e. boron], 
[6b-1] wherein the … dopants include 
[6b-2] a first dopant [i.e. boron] in the semiconductor alloy material [SiGe] of the second epitaxial layer EP2 and 
[6b-3] … [not taught] … 
[7] the first dopant [boron] has a first atomic weight [i.e. about 11 amu], …
24. (Previously Presented) The semiconductor device of claim 8, wherein the first dopant is boron [again, ¶ 68] …
This is all of the features of claims 8 and 24 disclosed in Lee.

With regard to features [6a]-[7] of claim 8 and claim 24, Lee does not disclose that the third layer EP3 is doped with a second dopant that is both different from the first dopant, boron, and has a higher atomic weight than that of the first dopant, boron, or that said second dopant is carbon.  
As explained above, Choi, like Lee, is drawn to a finFET that may be a PMOS (Choi: Figs. 1A-1D; ¶¶ 67, 81).  Also like Lee, Choi includes a source/drain structure, i.e. “impurity-doped patterns 132a, 132b”, made of epitaxially-grown, boron-doped SiGe layers (Choi: ¶¶ 80-81).  Choi further teaches that “first and second impurity-doped patterns 132a and 132b may further include carbon (C) in order to prevent or decrease diffusion of the boron” (Choi: ¶ 81, last sentence; emphasis added).  Because the “impurity-doped patterns” 132a, 132b are epitaxially grown (Choi: ¶ 80), the boron and carbon dopants are including during the growth and the composition is uniform.  Even with the alternative, plasma-doping method, Choi explains 132a, 132b are “uniform” at the sidewalls and in the “Z-direction”, i.e. the thickness or height (Choi: ¶ 79; Fig. 1A).  
Inasmuch as the major volume of the source/drain epitaxial structure 118 in Lee is the third epitaxial layer EP3, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include carbon along with the boron during the epitaxial growth of the SiGe, in order to decrease or prevent the diffusion of boron from the source/drain structure, as taught in Choi.  As such, Choi may be seen as an improvement to Lee, in this aspect.  (See MPEP 2143.)
So modified, the claimed “third layer” EP3 of Lee includes a second dopant, carbon, which is both different from the first dopant, boron, and has a higher atomic weight than that of boron. 
This is all of the features of claims 8 and 24.

With regard to claim 9, Lee modified to include carbon in the claimed “third layer EP3”, as taught by Choi, as explained above, further teaches,
9. (Currently Amended) The semiconductor device of claim 8, 
wherein the first epitaxial layer EP1 and the second epitaxial layer EP2 include the same dopants [i.e. boron], and 
further wherein a first concentration of the first dopant [boron] in the semiconductor alloy material [SiGe] of the second epitaxial layer EP2 is greater than a second concentration of the first dopant [boron] in the semiconductor alloy material [SiGe] of the first epitaxial layer EP1 [¶ 68: “a boron concentration of the second epitaxial layer EP2 may range from 1×1021 to 5×1021 atom/cm3 and a boron concentration of the first epitaxial layer EP1 may range from 1×1018 to 1×1019 atom/cm3.”].  




10. (Currently Amended) The semiconductor device of claim 8, wherein a bottom of the third epitaxial layer EP3 is doped with the first dopant above a top surface of the semiconductor fin AF. 
11. (Currently Amended) The semiconductor device of claim 10, wherein the first epitaxial layer EP1 and the second epitaxial layer EP2 each extend above the top surface of the semiconductor fin AF.
Note that the claim language does not limit the nature of the top surface of the fin; therefore it need not be considered to be uniform or flat or planar, just as in the Instant Application since the fins 210 are shown to be recessed by etching (e.g. Figs. 6A-6B) prior to epitaxially growing the first, second, and third epitaxial semiconductor alloy layers, thereby providing a top surface that is non-planar across its length.  As such, the bottom surface of the third epitaxial layer EP3 in Lee is above the top surface of the recessed portion of the fin AF, as shown in Lee’s Figs. 1A, 1B, and 2.  In addition, the first epitaxial layer EP1 and the second epitaxial layer EP2 each extend above the top surface of the semiconductor fin AF (id.).

With regard to claim 13, Lee modified to include carbon in the claimed “third layer EP3”, as taught by Choi, as explained above, further teaches,
13. (Currently Amended) The semiconductor device of claim 8, wherein a diffusion distance of the first dopant [boron] out of the second epitaxial layer EP2 is less than a thickness of the third epitaxial layer EP3 [because the carbon dopant in EP3, as taught in Choi prevents out-diffusion of boron in the third epitaxial layer EP3 of Lee].

With regard to claim 21, Lee alone and as modified by Choi further teaches,
21. (Currently Amended) The device of claim 8, wherein the third epitaxial layer has a thickness and the third epitaxial layer EP3 has a same composition through the thickness.
See discussion under claim 8.

23. (Currently Amended) The semiconductor device of claim 8, wherein the semiconductor alloy material is silicon germanium [¶¶ 67-68].  

Claim 15 reads,
15. (Currently amended) A device, comprising: 
[1] a fin over a semiconductor substrate; 
[2] a gate structure over the fin; and
[3] an epitaxial source/drain feature over the fin and adjacent to the gate structure, 
[4a] wherein the epitaxial source/drain feature includes 
[4b] a first boron-doped silicon germanium layer, 
[4c] a second boron-doped silicon germanium layer that is wrapped by the first boron-doped silicon germanium layer, and 
[4d] a third layer directly contacting the first boron-doped silicon germanium layer and the second boron-doped silicon germanium layer.  

With regard to claim 15, modified to include carbon in the claimed “third layer EP3”, as taught by Choi, as explained above, further teaches,
15. (Currently amended) A device, comprising: 
[1] a fin AP over a substrate 100 [Lee: ¶¶ 59-60]; 
[2] a gate structure GS over the fin AP; and 
[3] an epitaxial source/drain feature 118 [Lee: ¶¶ 65, 71] over the fin AP and adjacent to the gate structure GS, 
[4a] wherein the epitaxial source/drain feature 118 includes 
[4b] a first boron-doped silicon germanium layer EP1 [Lee: ¶¶ 66-69; Fig. 2], 
[4c] a second boron-doped silicon germanium layer EP2 that is wrapped by the first boron-doped silicon germanium layer EP1 [Lee: ¶¶ 66-69; Fig. 2], and 
carbon-doped silicon germanium layer [i.e. the epitaxial SiGe layer EP3 of Lee modified to include the carbon dopant as taught in Choi (supra)] directly contacting the first boron-doped silicon germanium layer EP1 and the second boron-doped silicon germanium layer EP2 [¶¶ 66-70; Fig. 2].

With regard to claims 16, 18, 25, and 26, Lee further discloses,
16. (Currently Amended) The device of claim 15, wherein the first boron-doped silicon germanium layer EP1 physically separates the second boron-doped silicon germanium layer EP2 from the fin AP [as shown in Fig. 2 of Lee].  
18. (Previously Presented) The device of claim 15, wherein the carbon-doped silicon germanium layer EP3 directly contacts a top surface of the first boron-doped silicon germanium layer EP1 [as shown in Fig. 2].
25. (Previously Presented) The semiconductor device of claim 15, 
wherein wherein [sic] a first concentration of boron in the second boron-doped silicon germanium layer EP2 is greater than a second concentration of boron in the first boron-doped silicon germanium layer EP1 [¶ 68, penultimate sentence].
26. (Previously Presented) The semiconductor device of claim 15, wherein the first boron-doped silicon germanium layer EP1 is configured to be U-shaped [as shown in Fig. 2].

With regard to claim 20, Lee further discloses,
20. (Currently Amended) The device of claim 15, wherein the first boron-doped silicon germanium layer EP1 extends from a top surface of the fin AP to a first depth in the fin AP, the second boron-doped silicon germanium layer EP2 extends from the top surface of the fin AP to a second depth in the fin AP, and the carbon-doped silicon germanium layer EP3 extends a depth into the second boron-doped silicon germanium layer EP2 without extending below the top surface of the fin AP, and further wherein the second depth is less than the first depth [as shown in Fig. 2 of Lee].
As stated above, that the claim language does not limit the nature of the top surface of the fin; therefore it need not be considered to be uniform or flat or planar, just as in the Instant Application since the fins 210 are shown to be recessed by etching (e.g. Figs. 6A-6B) prior to 

V. Response to Arguments
Applicant’s arguments filed 01/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that Lee teaches away from including a different dopant in the third epitaxial layer EP3, such the carbon dopant taught in Choi, because Lee repeatedly states that the first EP1, second EP2, and third EP3 epitaxial layers of the “source/drain epitaxial layer 118”,  include the same dopant (Remarks filed 01/21/2022: pp. 7-9).  Examiner respectfully disagrees.  
First, simply because Lee states that the same dopant is used in each of the first EP1, second EP2, and third EP3, include the same dopant does not amount to a teaching away from using different dopants because Lee nowhere mentions, much less disparages, discredits, or discourages the use of other dopants in the third epitaxial layer EP3, i.e. the main portion of the “source/drain epitaxial layer 118”, or otherwise suggests that the transistor would be inoperable or inferior if additional dopants, such as the carbon dopant suggested in Choi, were included in the third epitaxial layer EP3.  
Second, as explained in the rejection, Choi explains that “first and second impurity-doped patterns 132a and 132b may further include carbon (C) in order to prevent or decrease diffusion of the boron” (Choi: ¶ 81, last sentence; emphasis added).  As such, Choi may be seen as an improvement to Lee, in this aspect.  (See MPEP 2143.)  Applicant fails to explain why one having ordinary skill in the art would not perceive the inclusion of carbon in the main portion of 118”, i.e. the third epitaxial layer EP3 in Lee, to be a benefit to the transistor by the prevention of boron diffusion.  
Based on the foregoing Applicant’s arguments are not persuasive.   

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814